Citation Nr: 0023518	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to July 
1947 and from November 1947 to December 1969.  His appeal 
comes before the Board of Veterans' Appeals (Board) from an 
October 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied a rating in excess of 30 percent for PTSD and a 
compensable rating for a right shoulder disability.

In a February 1999 decision, the RO increased the rating for 
the veteran's right shoulder disability to 10 percent, 
effective from the date of receipt of the reopened claim.  As 
the 10 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

The February 1999 RO decision noted above also granted the 
veteran's claim of service connection for a left total knee 
replacement and assigned a 30 percent rating.  It is apparent 
that the RO accepted the veteran's statement received in 
March 1999 as a notice of disagreement to the 30 percent 
evaluation, as a supplemental statement of the case was 
issued in January 2000, which addressed the question of 
whether an initial rating in excess of 30 percent for a left 
total knee replacement was warranted.  However, the veteran 
did he submit any subsequent correspondence that could be 
construed as a timely substantive appeal on this latter 
issue.  Since the veteran did not perfect his appeal of the 
issue of an initial rating in excess of 30 percent for a left 
total knee replacement, the Board does not have jurisdiction 
to act on it.  See 38 C.F.R. §§ 20.200, 20.302 (1999); Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).   

The veteran originally appealed the 20 percent rating 
assigned for his service-connected duodenal ulcer, along with 
the two issues currently before the Board.  However, he 
withdrew that claim by correspondence received by the RO in 
March 1999.
In his January 1996 substantive appeal, the veteran requested 
a hearing before a member of the Board sitting in Chicago.  
However, he withdrew that request by an April 2000 letter to 
the Board.  Thus, his appeal is now properly before the Board 
for further review.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's service connected PTSD is not manifested by 
more than definite or moderate social and industrial 
impairment.

3.  From November 7, 1996, the veteran's PTSD symptoms has 
not been manifested by more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

4.  The veteran's service-connected right shoulder disability 
is manifested by  degenerative arthritis and slight 
limitation of motion with consideration of pain; arm motion 
is possible to the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes 
5003-5010, 5200, 5201, 5203 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD has increased in 
symptomatology and a higher evaluation than 30 percent is 
warranted.  As an initial matter, the Board finds the 
veteran's claim plausible and capable of substantiation; 
thus, the claim is well grounded within the meaning of 
38 C.F.R. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also concludes that the RO 
has developed all relevant evidence necessary for an 
equitable disposition of this appeal and that no further 
assistance to the veteran is required.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Although regulations require that a disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
the applicable regulations require that the new rating 
criteria regarding mental disorders do not have retroactive 
application prior to November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g).  Therefore, in this case, the Board has evaluated 
the veteran's service-connected PTSD under the old criteria 
prior to November 7, 1996, and under both the old and the new 
criteria from November 7, 1996.

Service connection was established for an anxiety reaction in 
August 1970.  His psychiatric condition is now characterized 
as PTSD and it is evaluated under Diagnostic Code (DC) 9411 
at a 30 percent evaluation.  Under the criteria in effect 
before November 7, 1996, a 30 percent evaluation was 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation was warranted where the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, DC 
9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court indicated that the 
Board should construe the term "definite" in a manner that 
would quantify the degree of impairment.  In a subsequent 
opinion, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).

At a VA examination in August 1995, the veteran complained of 
sleep disturbance and combat nightmares.  He said that he had 
flashbacks, and he described avoidance behavior, feelings of 
futility, guilt, low self-esteem, estrangement, and 
hypervigilance.  He was on medication with Valium and Prozac, 
and he indicated that he was ill tempered and aggressive.  He 
stated that he had stopped attending PTSD group meetings 
because they did not help him.  On mental status examination, 
the veteran had a depressed mood and dejected affect, but he 
had no suicidal or homicidal ideas.  He did not exhibit 
evidence of psychosis and reality testing was intact.  The 
examiner indicated that the veteran demonstrated no cognitive 
deficits, and he diagnosed PTSD, unchanged.

The VA examination in August 1995 is the only real probative 
evidence of record regarding the veteran's PTSD in relation 
to the present claim prior to November 7, 1996.  The veteran 
did not attend PTSD groups because he did not believe that 
those meetings helped his condition, and there are no 
outpatient treatment records.  As such, the Board must use 
the VA examination report alone to evaluate the extent to 
which PTSD was affecting the veteran's life at that point.  
Although the examiner did not comment on the veteran's Global 
Assessment of Functioning (GAF) score in August 1995, but 
using the rest of the signs and symptoms reflected on the 
examination report, the Board concludes that an evaluation in 
excess of 30 percent is not warranted.  The veteran made 
reports of having feeling estranged and futile and he said he 
was hypervigilant.  However, the examiner stated that he 
could not elicit any evidence of psychosis and the veteran's 
reality testing was intact.  The examiner went on to 
characterize the veteran's PTSD as unchanged and he reported 
that there were no cognitive deficits.  Although the veteran 
had a dejected affect, the criteria for an evaluation in 
excess of 30 percent have not been met using the criteria 
prior to November 7, 1996 when analyzing the evidence before 
that time.  The Board finds that an evaluation in excess of 
30 percent is not warranted because the evidence does not 
show considerable impairment in ability to establish and 
maintain effective relationships and considerable industrial 
impairment.  Rather, the VA examination report of August 1995 
is more reflective of definite impairment in industry and 
ability to interact with other people.  In this regard, the 
Board believes that the degree of inadaptability is more than 
moderate but less than large; subsequently, a higher 
evaluation is not warranted by the clinical evidence.  The 
veteran had demonstrated no cognitive defects, he did not 
exhibit any signs of psychosis and his reality testing was 
intact.  These findings do not show a considerable level of 
industrial impairment and impairment in establishing and 
maintaining social relationships.

Under the criteria in effect as of November 7, 1996, a 30 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411. 

The veteran indicated at a VA mental status examination in 
October 1998 that he beat his wife and shoved her against the 
wall because she does not understand him.  He said that he 
did not like people in general and he did not go to church.  
The veteran, who has one son and three daughters, reported 
that he believed his social difficulties arose from lack of 
communication.  He further indicated that he raised his voice 
frequently and swore often.  The veteran gave a history of 
working as a sheriff for ten years after his military 
retirement and at the post office for eight years.  Mental 
status examination revealed that he was oriented times three.  
He did not have trouble with language or naming tasks; 
however, he made one error in repetition (he did not repeat 
the "s" in "ifs").  Some of the testing revealed a lack of 
judgment.  The veteran said that he had thoughts of suicide 
in the past, and he said he had frequent road rage.  He 
denied any psychotic breaks or psychotic hospitalizations, 
and the examiner stated that she could not find evidence of a 
formal thought disorder.  

Further examination, however, showed that the veteran had 
kleptomania.  He said that he stole for the excitement.  He 
had been caught twice, and he knew it was wrong to steal, but 
sometimes "it felt good."  The veteran blamed his 
kleptomania on his Vietnam experiences (he said he spent 
three tours in Vietnam with the Green Berets and his Defense 
Department Form 214 reflects he went to Special Forces 
School).  He said he had flashbacks, nightmares, and survival 
guilt.  The examiner said that the veteran met the diagnostic 
criteria for PTSD, but she was unable to elicit clear 
avoidance criteria.  The veteran felt isolated, and his 
responses suggested some loss of interest, insight, spatial 
ability, and memory.  None of those appeared significant at 
the time of examination, although impulse control was a 
problem with the veteran's kleptomania.  The examiner 
diagnosed PTSD, essentially unchanged, kleptomania, and 
alcohol abuse, allegedly under control.  She stated that the 
veteran had a GAF score of 60.

The Board finds that the veteran's service-connected PTSD is 
not manifested by  more than definite or moderate social and 
industrial impairment, or more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Accordingly, a rating in excess of 30 percent is not 
warranted under the old or revised criteria for rating mental 
disorders.  The VA psychiatric examiner in October 1998 
stated that the veteran's PTSD was essentially unchanged and 
assigned a GAF score of 60.  The Diagnostic and Statistical 
Manual of Mental Disorders, 4th Ed. (DSM-IV), reflects that a 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  Thus, the GAF score indicates that the veteran 
has no more than moderate impairment.  The veteran gave a 
history of isolation, and his responses at that time 
suggested some loss of interest, insight, spatial ability, 
and memory, but the examiner indicated that none of those 
appeared significant at the time of examination, although 
impulse control was a problem with the veteran's kleptomania.  
The veteran reported that he had begun stealing for the 
excitement.  He said that he had been caught twice, and he 
tried to avoid going to places where he would steal, but that 
life was boring and he needed the adrenaline flow.  The DSM-
IV lists "frequent shoplifting" as an example of a serious 
symptom. The veteran attributed kleptomania to his Vietnam 
experiences but, while the examiner diagnosed kleptomania, it 
was not specifically attributed to PTSD.  The veteran has had 
very little in the way of professional psychiatric treatment 
in the past several years.  Objective abnormal findings on VA 
examination have been minimal, and symptoms primarily have 
been reported only by the veteran's own statements. Despite 
his assertion of inability to get along with or work with 
others, he has a long history of employment in law 
enforcement and with the Post Office.  Upon consideration of 
all of the relevant clinical findings and the GAF score of 
60, the Board finds that the veteran's PTSD is not productive 
of more than definite or moderate social and industrial 
inadapatbility, within the meaning of the cited legal 
authority.

As to the revised rating criteria, the relevant medical 
evidence does not show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking.  There is some indication of disturbances of mood 
and difficulty in maintaining effective social relationships, 
as evidenced by the veteran's history of physically abusing 
his wife.  However, most of the symptoms consistent with a 50 
percent rating under the revised criteria are not apparent.  
Moreover, while marital discord is evident and the veteran 
has reported reduced social activities, he has maintained the 
marriage and raised at least four children.  He also 
maintained a job as a sheriff for ten years and employment as 
a postal worker for eight years.  The Board finds that the 
veteran's PTSD is not productive of more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.
Under either the old or new rating criteria, the disability 
picture more nearly approximates the criteria for a 30 
percent rating, than a 50 percent rating, and thus the lower 
rating of 30 percent is warranted.  38 C.F.R. § 4.7. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Traumatic arthritis of the right shoulder

The veteran is appealing the 10 percent evaluation assigned 
his traumatic arthritis of the right shoulder.  As an initial 
matter, the Board notes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that when a veteran is rated under a code that 
contemplates limitation of range of motion, 38 C.F.R. §§ 4.40 
and 4.45 must be considered, and any additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination must be noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Service connection was established for traumatic arthritis of 
the right shoulder in August 1970 under DC 5003.  The RO has 
currently assigned a 10 percent evaluation under DC 5010.  
Under DC 5010, arthritis, due to trauma and substantiated by 
X-ray findings, should be rated as degenerative arthritis.  
Under DC 5003, degenerative arthritis (hypertrophic or osteo-
arthritis) established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate DC's for 
the specific joint or joints involved (DC 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation for degenerative arthritis 
(hypertrophic or osteo-arthritis) is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  In the absence of limitation of 
motion, a 20 percent evaluation, the highest allowable under 
the schedular standards, is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
Note (1):  The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with the ratings 
based on limitation of motion.  Note (2):  The 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be utilized in rating conditions listed under DC's 5013 to 
5024, inclusive.  38 C.F.R. § 4.71a, DC 5003.
Diagnostic Codes 5200 and 5201 govern limitation of motion of 
the shoulder and arm.  They provide that favorable ankylosis 
of scapulohumeral articulation, abduction to 60 degrees, can 
reach mouth and head is to be rated as 30 percent disabling 
if affecting the major shoulder.  38 C.F.R. § 4.71a, DC 5200.  
Limitation of motion of the arm at shoulder level is to be 
rated as 20 percent disabling.  38 C.F.R. § 4.71, DC 5201.  
Impairment of the clavicle or scapula, malunion of, or 
nonunion of without loose movement warrants a 10 percent 
evaluation.  Nonunion of with loose movement, or dislocation 
of, warrants a 20 percent evaluation.  38 C.F.R. § 4.71, DC 
5203.

The veteran has submitted a number of duplicative medical 
records, both private and VA, concerning the present claim.  
As stated above, it is the present level of disability that 
is of primary concern.  A progress note made in September 
1983 shows that the right shoulder had flexion to 150 degrees 
and abduction to 145 degrees.  An X-ray report of June 1984 
shows that the right shoulder had degenerative arthritis at 
the acromioclavicular joint with no evidence of fracture.  A 
treatment note of October 1984 reflects that the veteran was 
assessed with right shoulder pain.  The veteran had pain on 
external rotation and on bending the shoulder.  Physical 
examination of the right shoulder in October 1984 showed that 
he had full range of motion of the shoulder and pain with 
overhead movement and external rotation.  The examiner 
believed that there was subacromial impingement.  The veteran 
underwent a right acromioplasty anterior, resection of the 
acromioclavicular joint on the right and resection of the 
coricoacromial ligament.  There were no complications because 
of the procedure.  

In June 1988, the examination of the right shoulder showed 
that he had essentially a normal range of motion in the right 
shoulder joint without any demonstrated limitation.  He had 
normal abduction, adduction, forward flexion, extension, and 
internal and external rotation.  He had only mild subjective 
complaints and discomfort, and the examiner diagnosed a 
history of orthopedic procedure, type unknown, right shoulder 
joint in 1984 with a well-healed scar.

At a VA examination in October 1998, the veteran's right 
shoulder could forward flex to 120 degrees with the veteran 
complaining of some pain.  The examiner noted mild crepitus.  
However, the examiner stated that she could actively elevate 
his right shoulder to 160 degrees.  Shoulder abduction was 90 
degrees.  External rotation was poor, but it was at 90 
degrees; internal rotation was also 90 degrees.  X-rays of 
the right shoulder showed slight reduction in the shoulder 
joint space.  The veteran had degenerative changes involving 
the acromioclavicular joint with spurs from the superior 
margins, but there were no other bone or joint abnormalities.  
The examiner diagnosed degenerative joint disease right 
shoulder.  

The veteran's military retirement examination report reflects 
that he is right handed.  To warrant an increased evaluation 
for his service-connected right shoulder disability, there 
would, of necessity, need to be demonstrated the presence of 
a limitation of motion of the veteran's right arm at shoulder 
level, or nonunion of the clavicle or scapula, with loose 
movement or dislocation.  38 C.F.R. 4.71a, Codes 5201, 5203.  
Alternatively, the veteran could be assigned a 30 percent 
evaluation on a showing of favorable, abduction to 60 
degrees, can reach mouth and head.  The record shows, 
however, that the veteran has abduction to 90 degrees.  
Moreover, he could lift his arm above his head and mouth, 
although he did complain of pain while doing that movement.  

The latest VA examination report shows that the examiner 
could actively elevate the veteran's right shoulder to 160 
degrees.  He could forward flex to 120 degrees.  The record 
is clear that the veteran's right shoulder does not have 
ankylosis of scapulohumeral articulation.  He does not have 
limitation of motion of the arm at shoulder level.  The 
veteran did complain of pain but his motion was not limited 
by pain to a degree that would support a rating in excess of 
10 percent.  The evidence does not show that there is 
nonunion of the scapula with loose movement, or dislocation 
of the scapula.  Under the applicable Codes for limitation of 
motion, therefore, compensable evaluations are not for 
application in this case.
The October 1998 X-ray, which confirmed the findings of an 
earlier X-ray, showed that there were degenerative changes in 
the right shoulder.  However, there were no other bone or 
joint abnormalities and there was only "slight" reduction 
of the shoulder joint space.  In summary, the clinical 
evidence warrants a noncompensable evaluation under all of 
the applicable Codes.  According to DC 5010-5003, when this 
is the case, a 10 percent evaluation is applicable for each 
such major joint group or group of minor joints affected by 
limitation of motion.  The 10 percent evaluation is warranted 
because there is X-ray evidence of arthritis and clinical 
evidence of slight, noncompensable limitation of motion.  A 
higher evaluation is not warranted because there is not X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

It is pertinent to note that, while the veteran complained of 
right shoulder pain upon some of the shoulder movements that 
were tested, muscle strength in both upper extremities was 
normal (5/5), and there is no objective medical evidence, 
such as disuse atrophy, to show that pain, weakness, fatigue, 
or any other right shoulder symptom results in additional 
functional limitation, such as additional limitation of 
motion, to a degree that would support a rating in excess of 
10 percent under the applicable rating criteria.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 6 Vet. App. 321 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
claim for a rating in excess of 10 percent for a right 
shoulder disability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.











ORDER

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of percent for traumatic arthritis of the 
right shoulder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

